Case 4:20-cr-00038-ALM-KPJ Document 33 Filed 04/27/20 Page 1 of 2 PageID #: 69


                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


UNITED STATES OF AMERICA                        §
                                                §
V.                                              §          Case Number 4:20CR038
                                                §
LINDA DUNLAP                                    §

                                     PRETRIAL ORDER

     This case is set for Final Pretrial Conference on        June 5, 2020,          at 10:00 a.m.
in Courtroom #208, Paul Brown United States Courthouse, 101 E. Pecan St., Sherman, Texas, at
which time dates for Jury Selection and Trial will be determined.
                 12                                          June 5, 2020           43986


     The following deadlines shall apply in this case.

     May 1, 2020                Any motion to suppress evidence shall be filed with the court.


     May 15, 2020               Any motion for continuance shall be filed with the court. Any
                                motion for continuance shall be filed with the court.

     May 26, 2020               Counsel for the Government shall deliver to counsel for
                                Defendant(s) proposed jury instructions.


     May 15, 2020                Notification of a plea agreement shall be by email, hand delivery
      By 4:00 PM                or fax of a signed copy of the plea agreement and factual basis for
                                the plea. Notification that the case will proceed to trial may be by
                                email or telephone. After this deadline, no plea agreement will
                                be honored by the court, and Defendant may not receive a
                                points reduction for acceptance of responsibility.
    Case 4:20-cr-00038-ALM-KPJ Document 33 Filed 04/27/20 Page 2 of 2 PageID #: 70


         May 29, 2020             If the parties do not notify the Court of a plea agreement as
                                  provided above, defense counsel shall deliver to counsel for the
                                  Government any additional jury instructions desired by
                                  Defendant(s). If two or more Defendants are represented by
                                  separate counsel, their submission must be made jointly.

         May 29, 2020             Counsel for Defendant(s) and counsel for the Government shall
                                  confer to determine which jury instructions can be agreed upon.

         May 29, 2020             Parties shall file any motions in limine and any other pretrial
                                  motions.


         May 29, 2020             Counsel for the Government and counsel for the Defendant(s) shall:



               A.   Jointly file agreed upon instructions;

               B.   Each file any proposed instructions that were not agreed upon, citing the
                    authority for each instruction. (Any party seeking to file proposed jury
                    instructions after the deadline may do so only with leave of Court.);

               C.   Each file any objections to the other’s proposed jury instructions. Objections
                    must be written, specific, cite authority, and include any alternate instructions
                    counsel deem more appropriate;

               D.   If counsel believes that a written response to a particular motion in limine is
                    needed, file it as soon as possible;


.              E.   Each provide the court a list of witnesses, a list of exhibits anticipated to be
                    introduced during trial, and a copy of each marked exhibit. All exhibits to be
                    used for trial shall be pre-marked numerically and in succession. (Groups of
                    exhibits pertaining to the same subject matter, such as photos of same scene,
                    may, at counsel’s discretion be numbered and lettered, i.e., 2a, 2b, 2c, etc.)
                    Counsel shall provide the Court the original and two (2) copies of each list and
                    marked exhibit.

         SIGNED this 27th day of April, 2020.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE

                                                 2
